Exhibit 10.67

 

Trading permitted?

   x     

yes

   ¨      no

Withdrawals permitted?

   ¨     

yes

   x      no

SECURITY AGREEMENT

(Securities Account)

As of May 19, 2006, for value received, the undersigned (“Debtor”) grants to
Comerica Bank, as Agent (“Agent”), a Michigan banking corporation, a continuing
security interest in the Collateral (as defined below) to secure payment when
due, whether by stated maturity, demand acceleration or otherwise, of all
existing and future indebtedness (“Indebtedness”) to the Agent and the Banks (as
defined in the Credit Agreement more particularly described in Section 7 of
Tecstar Automotive Group, Inc. (individually and collectively, the “Borrower”)
and/or Debtor. Indebtedness includes without limit any and all obligations or
liabilities of the Borrower and/or Debtor to the Banks, whether absolute or
contingent, direct or indirect, voluntary or involuntary, liquidated or
unliquidated, joint or several, known or unknown; any and all obligations or
liabilities for which the Borrower and/or Debtor would otherwise be liable to
the Banks were it not for the invalidity or unenforceability of them by reason
of any bankruptcy, insolvency or other law, or for any other reason; any and all
amendments, modifications, renewals and/or extensions of any of the above; all
costs incurred by Agent in establishing, determining, continuing, or defending
the validity or priority of its security interest, or in pursuing its rights and
remedies under this Agreement or under any other agreement between Banks and
Borrower and/or Debtor or in connection with any proceeding involving Agent or
any Bank as a result of any financial accommodation to Borrower and/or Debtor;
and all other costs of collecting Indebtedness, including without limit attorney
fees. Debtor agrees to pay Agent all such costs incurred by the Agent,
immediately upon demand, and until paid all costs shall bear interest at the
highest per annum rate applicable to any of the Indebtedness, but not in excess
of the maximum rate permitted by law. Any reference in this Agreement to
attorney fees shall be deemed a reference to reasonable fees, costs, and
expenses of both in house and outside counsel and paralegals, whether or not a
suit or action is instituted, and to court costs if a suit or action is
instituted, and whether attorney fees or court costs are incurred at the trial
court level, on appeal, in a bankruptcy, administrative or probate proceeding or
otherwise.

 

1. Collateral shall mean all of the following property Debtor now or later owns
or has an interest in, wherever located:

 

  (a) all of Debtor’s right, title and interest (including without limitation,
security entitlement) in investment assistance securities account no. 1055035128
(“the Account”) maintained at Comerica Bank (“Securities Intermediary”) and all
cash, securities, investment property or financial assets now or hereafter
deposited or maintained in the Account or credited to the Account, and any and
all securities accounts in substitution or replacement thereof;

 

  (b)

all goods, instruments, documents, policies and certificates of insurance,
deposits, money, investment property or other property (except real property
which is not a



--------------------------------------------------------------------------------

 

fixture) which are now or later in possession or control of Agent, or as to
which Agent now or later controls possession by documents or otherwise, and

 

  (c) all additions, attachments, accessions, parts, replacements,
substitutions, renewals, interest, dividends, distributions, rights of any kind
(including but not limited to stock splits, stock rights, voting and
preferential rights), products, and proceeds of or pertaining to the above
including, without limit, cash or other property which were proceeds and are
recovered by a bankruptcy trustee or otherwise as a preferential transfer by
Debtor.

 

2. Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees
as follows:

 

  2.1 Debtor shall furnish to Agent, in form and at intervals as Agent may
request, any information Agent may reasonably request and allow Agent to
examine, inspect, and copy any of Debtor’s books and records. Debtor shall, at
the request of Agent, mark its records and the Collateral to clearly indicate
the security interest of Agent under this Agreement.

 

  2.2 At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Agent, Debtor shall be deemed to have warranted
that (a) Debtor is the lawful owner of the Collateral and has the right and
authority to subject it to a security interest granted to Agent; (b) none of the
Collateral is subject to any security interest other than that in favor of Agent
or as permitted in the Account Control Agreement (as defined below) and there
are no financing statements on file, other than in favor of Agent or as
permitted in the Account Control Agreement; (c) there are no financing
statements on file, other than in favor of Agent; (d) no person, other than
Agent, has possession or control (as defined in the Uniform Commercial Code) of
any Collateral of such nature that perfection of a security interest may be
accomplished by control; and (e) Debtor acquired its rights in the Collateral in
the ordinary course of its business.

 

  2.3 Debtor will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than those in favor of Agent or as
permitted in the Account Control Agreement. Debtor will not, without the prior
written consent of Agent, sell, transfer or lease, or permit to be sold,
transferred or leased, any or all of the Collateral, except to the extent
permitted in Section 7 below or the Account Control Agreement. Agent or its
representatives may at all reasonable times inspect the Collateral and may enter
upon all premises where the Collateral is kept or might be located.

 

  2.4

Debtor will do all acts and will execute or cause to be executed all writings
requested by Agent to establish, maintain and continue a perfected and first
security interest of Agent, acting for the benefit of the Banks, in the
Collateral. Debtor agrees that Agent has no obligation to acquire or perfect any
lien on or security interest in any asset(s), whether realty or personalty, to
secure payment of

 

2



--------------------------------------------------------------------------------

 

the Indebtedness, and Debtor is not relying upon assets in which the Agent may
have a lien or security interest for payment of the Indebtedness.

 

  2.5 Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except to the extent
contested in good faith and bonded in a manner satisfactory to Agent. If Debtor
fails to pay any of these taxes, assessments, or other charges in the time
provided above, Agent has the option (but not the obligation) to do so and
Debtor agrees to repay all amounts so expended by Agent immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by the Banks on any Indebtedness.

 

  2.6 Debtor will keep the Collateral in good condition and will protect it from
loss, damage, or deterioration from any cause.

 

  2.7 If Agent, acting in its sole discretion, redelivers Collateral to Debtor
or Debtor’s designee for the purpose of (a) the ultimate sale or exchange
thereof; or (b) presentation, collection, renewal, or registration of transfer
thereof; or (c) loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with it preliminary to sale or
exchange; such redelivery shall be in trust for the benefit of Agent and shall
not constitute a release of Agent’s security interest in it or in the proceeds
or products of it unless Agent specifically so agrees in writing. If Debtor
requests any such redelivery, Debtor will deliver with such request a duly
executed financing statement in form and substance satisfactory to Agent. Any
proceeds of Collateral coming into Debtor’s possession as a result of any such
redelivery shall be held in trust for Agent and immediately delivered to Agent
for application on the Indebtedness. Agent may (in its sole discretion) deliver
any or all of the Collateral to Debtor, and such delivery by Agent shall
discharge Agent from all liability or responsibility for such Collateral. Agent,
at its option, may require delivery of any Collateral to Agent at any time with
such endorsements or assignments of the Collateral as Agent may request.

 

  2.8 [Reserved].

 

  2.9

At any time following the occurrence and during the continuation of an Event of
Default and without notice, Agent may (a) cause any or all of the Collateral to
be transferred to its name or to the name of its nominees; (b) receive or
collect by legal proceedings or otherwise all dividends, interest, principal
payments and other sums and all other distributions at any time payable or
receivable on account of the Collateral, and hold the same as Collateral, or
apply the same to the Indebtedness, the manner and distribution of the
application to be in the sole discretion of Agent; (c) enter into any extension,
subordination, reorganization, deposit, merger or consolidation agreement or any
other agreement relating to or affecting the Collateral, and deposit or
surrender control of the Collateral, and accept other property in exchange for
the Collateral and hold or apply the property or money so received pursuant to
this Agreement; and (d) take such

 

3



--------------------------------------------------------------------------------

 

actions in its own name, or in Debtor’s name, as Agent, in its sole discretion,
deems necessary or appropriate to establish exclusive control (as defined in the
Uniform Commercial Code) over any Collateral of such nature that perfection of
Bank’s security interest may be accomplished by control.

 

  2.10 Subject to the terms of the Credit Agreement, any Bank may assign any of
the Indebtedness and deliver any or all of the Collateral to its assignee, who
then shall have with respect to Collateral so delivered all the rights and
powers of such Bank under this Agreement, and after that Agent and such Bank
shall be fully discharged from all liability and responsibility with respect to
Collateral so delivered.

 

  2.11 Debtor delivers this Agreement based solely on Debtor’s independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Agent or any Bank.
Debtor assumes full responsibility for obtaining any further information
concerning the Borrower’s financial condition, the status of the Indebtedness or
any other matter which the undersigned may deem necessary or appropriate now or
later. Debtor waives any duty on the part of Agent and the Banks, and agrees
that Debtor is not relying upon nor expecting Agent or any Bank to disclose to
Debtor any fact now or later known by Agent or such Bank, whether relating to
the operations or condition of Borrower, the existence, liabilities or financial
condition of any guarantor of the Indebtedness, the occurrence of any default
with respect to the Indebtedness, or otherwise, notwithstanding any effect such
fact may have upon Debtor’s risk or Debtor’s rights against Borrower. Debtor
knowingly accepts the full range of risk encompassed in this Agreement, which
risk includes without limit the possibility that Borrower may incur Indebtedness
to Bank after the financial condition of Borrower, or Borrower’s ability to pay
debts as they mature, has deteriorated.

 

3.

Collection of Proceeds. Debtor agrees to collect and enforce payment of all
Collateral until Agent shall direct Debtor to the contrary. Immediately upon
notice to Debtor by Agent and at all times after that, Debtor agrees to fully
and promptly cooperate and assist Agent in the collection and enforcement of all
Collateral and to hold in trust for Agent all payments received in connection
with Collateral and from the sale, lease or other disposition of any Collateral,
all rights by way of suretyship or guaranty and all rights in the nature of a
lien or security interest which Debtor now or later has regarding Collateral.
Immediately upon and after such notice, Debtor agrees to (a) endorse to Agent
and immediately deliver to Agent all payments received on Collateral or from the
sale, lease or other disposition of any Collateral or arising from any other
rights or interests of Debtor in the Collateral, in the form received by Debtor
without commingling with any other funds, and (b) immediately deliver to Agent
all property in Debtor’s possession or later coming into Debtor’s possession
through enforcement of Debtor’s rights or interests in the Collateral. Debtor
irrevocably authorizes Agent or any employee or agent of the Agent to endorse
the name of Debtor upon any checks or other items which are received in payment
for any Collateral, and to do any and all things necessary in order to reduce
these items to money. Agent shall have no duty as to the collection or
protection of

 

4



--------------------------------------------------------------------------------

 

Collateral or the proceeds of it, nor as to the preservation of any related
rights, beyond the use of reasonable care in the custody and preservation of
Collateral in the possession of Agent. Debtor agrees to take all steps necessary
to preserve rights against prior parties with respect to the Collateral. Nothing
in this Section 3 shall be deemed a consent by Agent to any sale, lease or other
disposition of any Collateral.

 

4. Defaults, Enforcement and Application of Proceeds.

 

  4.1 Upon the occurrence of any of the following events (each an “Event of
Default”), Debtor shall be in default under this Agreement:

 

  (a) Any failure to pay the Indebtedness or any other indebtedness when due, or
such portion of it as may be due, by acceleration or otherwise; or

 

  (b) Any failure or neglect to comply with, or breach of or default under, any
term of this Agreement, or any other agreement or commitment between Borrower,
Debtor, or any guarantor of any of the Indebtedness (“Guarantor”) and any Bank;
or

 

  (c) Any warranty, representation, financial statement, or other information
made, given or furnished to Bank by or on behalf of Borrower, Debtor, or any
Guarantor shall be, or shall prove to have been, false or materially misleading
when made, given, or furnished; or

 

  (d) The occurrence of an Event of Default (as defined in the Credit
Agreement); or

 

  (e) There is any revocation or termination of the Account Control Agreement
without the prior written consent of the Agent.

 

  4.2 Upon the occurrence of any Event of Default, Agent may at its discretion
and without prior notice to Debtor declare any or all of the Indebtedness to be
immediately due and payable and Agent shall have and may exercise any one or
more of the following rights and remedies:

 

  (a) Exercise all the rights and remedies upon default, in foreclosure and
otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;

 

  (b) Institute legal proceedings to foreclose upon the lien and security
interest granted by this Agreement, to recover judgment for all amounts then due
and owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

 

  (c) Institute legal proceedings for the sale, under the judgment or decree of
any court of competent jurisdiction, of any or all Collateral; and/or

 

  (d)

Personally or by agents, attorneys, or appointment of a receiver, enter upon any
premises where Collateral may then be located, and take possession of all or any

 

5



--------------------------------------------------------------------------------

 

of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, lease, or dispose of all or any
Collateral at one or more public or private sales, leasings or other
dispositions, at places and times and on terms and conditions as Agent may deem
fit, without any previous demand or advertisement; and except as provided in
this Agreement, all notice of sale, lease or other disposition, and
advertisement, and other notice or demand, any right or equity of redemption,
and any obligation of a prospective purchaser or lessee to inquire as to the
power and authority of Agent to sell, lease, or otherwise dispose of the
Collateral or as to the application by Agent of the proceeds of sale or
otherwise, which would otherwise be required by, or available to Debtor under,
applicable law are expressly waived by Debtor to the fullest extent permitted.

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Agent
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Agent or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Agent shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Debtor with respect to that Collateral. At any sale
or other disposition of Collateral pursuant to this Section 4.2, Agent and each
Bank disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including without limit a disclaimer of any warranty relating
to title, possession, quiet enjoyment of the like, and Agent may communicate
these disclaimers to a purchaser at such disposition. This disclaimer of
warranties will not render the sale commercially unreasonable.

 

  4.3 Debtor shall at the request of Agent, notify the account debtors or
obligors of Agent’s security interest in any Collateral and direct payment of it
to Agent. Agent may, itself, upon the occurrence of any Event of Default so
notify and direct any account debtor or obligor. At the request of Agent,
whether or not an Event of Default has occurred, Debtor shall immediately take
such actions as Agent shall request to establish exclusive control (as defined
in the Uniform Commercial Code) by Agent over any Collateral which is of such a
nature that perfection of a security interest may be accomplished by control.

 

  4.4

The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Agent first upon all expenses authorized by the
Uniform Commercial Code and all reasonable attorney fees and legal expenses

 

6



--------------------------------------------------------------------------------

 

incurred by Agent or any Bank; the balance of the proceeds of the sale or other
disposition shall be applied in the payment of the Indebtedness, first to
interest, then to principal, then to remaining Indebtedness and the surplus, if
any, shall be paid over to Debtor or to such other person(s) as may be entitled
to it under applicable law. Debtor shall remain liable for any deficiency, which
it shall pay to Agent immediately upon demand. Debtor agrees that Agent and the
Banks shall be under no obligation to accept any noncash proceeds in connection
with any sale or disposition of Collateral unless failure to do so would be
commercially unreasonable. If Agent agrees in its sole discretion to accept
noncash proceeds (unless the failure to do so would be commercially
unreasonable), Agent may ascribe any commercially reasonable value to such
proceeds. Without limiting the foregoing, Agent may apply any discount factor in
determining the present value of proceeds to be received in the future or may
elect to apply proceeds to be received in the future only as and when such
proceeds are actually received in cash by Agent.

 

  4.5 Nothing in this Agreement is intended, nor shall it be construed, to
preclude Agent from pursuing any other remedy provided by law for the collection
of the Indebtedness or for the recovery of any other sum to which Agent may be
entitled for the breach of this Agreement by Debtor. Nothing in this Agreement
shall reduce or release in any way any rights or security interests of Agent
contained in any existing agreement between Borrower, Debtor, or any Guarantor
and any Bank.

 

  4.6 No waiver of default or consent to any act by Debtor shall be effective
unless in writing and signed by an authorized officer of Agent. No waiver of any
default or forbearance on the part of Agent in enforcing any of its rights under
this Agreement shall operate as a waiver of any other default or of the same
default on a future occasion or of any rights.

 

  4.7 Upon the occurrence of any Event of Default, Debtor irrevocably appoints
Agent or any agent of Agent (which appointment is coupled with an interest) the
true and lawful attorney of Debtor (with full power of substitution) in the
name, place and stead of, and at the expense of, Debtor and (b) authorizes Agent
or any agent of Agent, in its own name, at Debtor’s expense, to do any of the
following, as Agent, in its sole discretion, deems appropriate:

 

  (a) to demand, receive, sue for, and give receipts or acquittances for any
moneys due or to become due with respect to any Collateral and to endorse any
item representing any payment on or proceeds of the Collateral;

 

  (b) to execute and file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by Agent to evidence,
perfect, or continue the security interests granted in this Agreement; and

 

  (c) to do and perform any act on behalf of Debtor permitted or required under
this Agreement.

 

7



--------------------------------------------------------------------------------

  4.8 Upon the occurrence of an Event of Default, Debtor also agrees, upon
request of Agent, to assemble the Collateral and make it available to Agent at
any place designated by Agent which is reasonably convenient to Agent and
Debtor.

 

  4.9 The following shall be the basis for any finder of fact’s determination of
the value of any Collateral which is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Section 9.615 (f) of
the Uniform Commercial Code (as in effect on or after July 1, 2001): (a) the
Collateral which is the subject matter of the disposition shall be valued in an
“as is” condition as of the date of the disposition, without any assumption or
expectation that such Collateral will be repaired or improved in any manner;
(b) the valuation shall be based upon an assumption that the transferee of such
Collateral desires a resale of the Collateral for cash promptly (but no later
than 30 days) following the disposition; (c) all reasonable closing costs
customarily borne by the seller in commercial sales transactions relating to
property similar to such Collateral shall be deducted including, without
limitation, brokerage commissions, tax prorations, attorneys’ fees, whether
inside or outside counsel is used, and marketing costs; (d) the value of the
Collateral which is the subject matter of the disposition shall be further
discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in
(c) above), and other maintenance, operational and ownership expenses; and
(e) any expert opinion testimony given or considered in connection with a
determination of the value of such Collateral must be given by persons having at
least 5 years experience in appraising property similar to the Collateral and
who have conducted and prepared a complete written appraisal of such Collateral
taking into consideration the factors set forth above. The “value” of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than a secured party,
a person related to a secured party or a secondary obligor under
Section 9-615(f).

 

5. Miscellaneous.

 

  5.1 Until Agent is advised in writing by Debtor to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Debtor at the first address indicated in Section 5.15 below.

 

  5.2 Debtor will give Agent not less than 90 days prior written notice of all
contemplated changes in Debtor’s name, chief executive office location, state of
formation or organization, and/or location of any Collateral, but the giving of
this notice shall not cure any Event of Default caused by this change.

 

  5.3 Agent assumes no duty of performance or other responsibility under any
contracts contained within the Collateral.

 

  5.4

Subject to the terms of the Credit Agreement, each Bank has the right to sell,
assign, transfer, negotiate or grant participations or any interest in, any or
all of

 

8



--------------------------------------------------------------------------------

 

the Indebtedness and any related obligations, including without limit this
Agreement. In connection with the above, but without limiting its ability to
make other disclosures to the full extent allowable, such Bank may disclose all
documents and information which such Bank now or later has relating to Debtor,
the Indebtedness or this Agreement, however obtained. Debtor further agrees that
any Bank may provide information relating to this Agreement or relating to
Debtor to such Bank’s parent, affiliates, subsidiaries, and service providers.

 

  5.5 In addition to Agent’s other rights, any indebtedness owing from Agent or
any Bank to Debtor can be set off and applied by Agent on any Indebtedness at
any time(s) either before or after maturity or demand without notice to anyone.

 

  5.6 Debtor waives any right to require the Agent to: (a) proceed against any
person or property; (b) give notice of the terms, time and place of any public
or private sale of personal property security held from Borrower or any other
person, or otherwise comply with the provisions of Section 9-611 or 9-621 of the
Uniform Commercial Code; or (c) pursue any other remedy in the Agent’s power.
Debtor waives notice of acceptance of this Agreement and presentment, demand,
protest, notice of protest, dishonor, notice of dishonor, notice of default,
notice of intent to accelerate or demand payment of any Indebtedness, any and
all other notices to which the undersigned might otherwise be entitled, and
diligence in collecting any Indebtedness, and agree(s) that the Agent may, once
or any number of times, modify the terms of any Indebtedness, compromise,
extend, increase, accelerate, renew or forbear to enforce payment of any or all
Indebtedness, or permit Borrower to incur additional Indebtedness, all without
notice to Debtor and without affecting in any manner the unconditional
obligation of Debtor under this Agreement. Debtor unconditionally and
irrevocably waives each and every defense and setoff of any nature which, under
principles of guaranty or otherwise, would operate to impair or diminish in any
way the obligation of Debtor under this Agreement, and acknowledges that such
waiver is by this reference incorporated into each security agreement,
collateral assignment, pledge and/or other document from Debtor now or later
securing the Indebtedness, and acknowledges that as of the date of this
Agreement no such defense or setoff exists.

 

  5.7 Debtor waives any and all rights (whether by subrogation, indemnity,
reimbursement, or otherwise) to recover from Borrower any amounts paid or the
value of any Collateral given by Debtor pursuant to this Agreement.

 

  5.8

In the event that applicable law shall obligate Agent to give prior notice to
Debtor of any action to be taken under this Agreement, Debtor agrees that a
written notice given to Debtor at least five days before the date of the act
shall be reasonable notice of the act and, specifically, reasonable notification
of the time and place of any public sale or of the time after which any private
sale, lease, or other disposition is to be made, unless a shorter notice period
is reasonable under the circumstances. A notice shall be deemed to be given
under this Agreement when delivered to Debtor or three business days after being
placed in an envelope

 

9



--------------------------------------------------------------------------------

 

addressed to Debtor and deposited, with postage prepaid, in a post office or
official depository under the exclusive care and custody of the United States
Postal Service or delivered to an overnight courier. The mailing shall be by
overnight courier, certified, or first class mail.

 

  5.9 Notwithstanding any prior revocation, termination, surrender, or discharge
of this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by any Bank in respect of the Indebtedness is returned,
disgorged, or rescinded under any applicable law, including, without limitation,
bankruptcy or insolvency laws, in which case this Agreement, shall be
enforceable against Debtor as if the returned, disgorged, or rescinded payment
or credit had not been received or given by such Bank, and whether or not such
Bank relied upon this payment or credit or changed its position as a consequence
of it. In the event of continuation or reinstatement of this Agreement, Debtor
agrees upon demand by Agent to execute and deliver to Agent those documents
which Agent determines are appropriate to further evidence (in the public
records or otherwise) this continuation or reinstatement, although the failure
of Debtor to do so shall not affect in any way the reinstatement or
continuation.

 

  5.10 This Agreement and all the rights and remedies of Agent under this
Agreement shall inure to the benefit of Agent’s successors and assigns and to
any other holder who derives from Agent title to or an interest in the
Indebtedness or any portion of it, and shall bind Debtor and the heirs, legal
representatives, successors, and assigns of Debtor. Nothing in this Section 5.10
is deemed a consent by Agent to any assignment by Debtor.

 

  5.11 If there is more than one Debtor, all undertakings, warranties and
covenants made by Debtor and all rights, powers and authorities given to or
conferred upon Agent are made or given jointly and severally.

 

  5.12 Except as otherwise provided in this Agreement, all terms in this
Agreement have the meanings assigned to them in Article 9 (or, absent definition
in Article 9, in any other Article) of the Uniform Commercial Code, as of the
date of this Agreement. “Uniform Commercial Code” means Act No. 174 of the
Michigan Public Acts of 1962, as amended.

 

  5.13 No single or partial exercise, or delay in the exercise, of any right or
power under this Agreement, shall preclude other or further exercise of the
rights and powers under this Agreement. The unenforceability of any provision of
this Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and Agent
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of Agent. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Michigan, without regard to conflict of laws principles.

 

10



--------------------------------------------------------------------------------

  5.14 To the extent that any of the Indebtedness is payable upon demand,
nothing contained in this Agreement shall modify the terms and conditions of
that Indebtedness nor shall anything contained in this Agreement prevent Agent
from making demand, without notice and with or without reason, for immediate
payment of any or all of that Indebtedness at any time(s), whether or not an
Event of Default has occurred.

Debtor represents and warrants that Debtor’s exact name is the name set forth in
this Agreement. Debtor further represents and warrants the following and agrees
that Debtor is a registered organization which is organized under the laws of
one of the states comprising the United States (e.g. corporation, limited
partnership, registered limited liability partnership or limited liability
company), and Debtor is located (as determined pursuant to the Uniform
Commercial Code) in the state under the laws of which it was organized, which
is: California.

If Collateral is located at other than the address specified above, such
Collateral is located and shall be maintained at

 

STREET ADDRESS

              

CITY

   STATE    ZIP CODE    COUNTY

Collateral shall be maintained only at the locations identified in this
Section 5.15.

 

  5.15 A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Agent in any filing office.

 

  5.16 This Agreement shall be terminated upon payment in full of the
Liabilities (other than contingent indemnification obligations to the extent no
unsatisfied claim giving rise thereto has been asserted) and termination of the
Credit Agreement only by the filing of a termination statement in accordance
with the applicable provisions of the Uniform Commercial Code.

 

6. DEBTOR AND AGENT ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

11



--------------------------------------------------------------------------------

7. Special Provisions Applicable to this Agreement.

 

  (a) In the exercise of its remedies set forth in Section 4.2 above, or as
otherwise provided by law or agreement, upon the occurrence of an Event of
Default, Bank may, at its discretion and without prior notice to or consent of
the undersigned, issue entitlement orders with respect to all or any part of the
Collateral and/or terminate Debtor’s right to originate instructions and
entitlement orders with respect to the Account.

 

  (b) Debtor shall not withdraw or transfer any assets from the Account without
the prior written consent of Bank.

 

  (c) So long as no Event of Default has occurred and is continuing hereunder,
Debtor and/or its investment manager or authorized agent may trade and sell
assets in the Account without the prior written consent of Bank, provided that
the proceeds of any assets sold or traded are deposited in or credited to the
Account contemporaneously with such sale or trade.

 

  (d) Debtor shall reimburse Agent for the payment of, on demand, all costs and
expenses, including without limitation, reasonable attorneys’ fees, incurred by
Agent, in the amendment, waiver or enforcement of this Agreement or the
Amendment to Investment Assistance Agreement dated May 19, 2006 any Debtor, Bank
and Comerica Bank acting through its Institutional Trust Department (“Account
Control Agreement”), in the protection of its rights under this Agreement or the
Account Control Agreement or any action or proceeding relating to this Agreement
or the Account Control Agreement.

 

  (e) “Credit Agreement” shall mean the Second Amended and Restated Credit
Agreement dated May 19, 2006 by and among Comerica Bank, as Agent, the Borrowers
and the lenders party thereto, as amended, and as may be further amended or
modified from time to time.

 

Debtor:

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

By:     

Its:

    

 

12